Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: novel and inventive over prior art of record. The closest prior art (Ku et al. KR 2019/0030836 A, machine translation) discloses a hydrogen water generator comprising: a body (10) including a first outlet (221) coupled to a first inlet (131) for receiving supply water, and a second inlet coupled to a second outlet (203), the second outlet for discharging hydrogen water; a water tank assembly (40) detachably attached to the body (10), the water tank assembly (40) including a water tank (41), the water tank including a third inlet (132) and a third outlet (411), wherein when the water tank assembly (40) is attached to the body (10), the third inlet of the water tank couples to the first outlet of the body, and the third outlet of the water tank couples with the second inlet of the body.
However, the independent claim 1 requires that an electrode module is a part of the water tank assembly. The electrode module of Ku is a part of the body not the water tank assembly. 
Additionally, Suk (KR 20110009584 A, machine translation) discloses a hydrogen water generator comprising a body and a water tank assembly (100) detachably attached to the body (200), the water tank assembly (100) including a water tank (140) and an electrode module (20).
Suk however, does not disclose a first outlet coupled to a first inlet for receiving supply water, and a second inlet coupled to a second outlet, the second outlet for discharging hydrogen water and the third inlet of the water tank couples to the first outlet of the body, and the third outlet of the water tank couples with the second inlet of the body.
The prior art of record does not disclose nor suggest the instantly claimed invention as a whole. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wojciech Haske whose telephone number is (571)272-5666. The examiner can normally be reached M-F: 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WOJCIECH HASKE/Examiner, Art Unit 1794